DETAILED ACTION
	Claims 1, 4, 7, 11, 14, 17, 20, 23, 26, 32-35, 37, 39, 41, 45, 47, 49, 53-55, 58, 59, 62, 64, 65, 67, 70, 73-78, 82, 84, and 87-97 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on February 11, 2022 has been acknowledged and has been entered into the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on February 11, 2022 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 103
Claims 1, 4, 7, 14, 17, 20, 26, 32-35, 37, 41, 47, 54, 55, 58, 59, 62, 64, 65, 67, 70, 73-75, and 77 were previously rejected under 35 U.S.C. 103 as being unpatentable over Borngraeber et al. (PNAS, 2003, 15358-15363).
	The Applicant has deleted the obvious subject matter, and the rejection is withdrawn.
Previous Claim Objections
Claims 11, 23, 39, 45, 49, 53, and 76 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims are either still dependent on a rejected base claim, or are newly rejected below.  The objection is withdrawn for those claims that are newly rejected, and maintained for those claims that are not newly rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 allows for each of Q1-A5 to be CH, which does not meet the requirement of claim 1 that at least one R2 be present.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14, 17, 20, 23, 26, 32-35, 37, 39, 47, 54, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Borngraeber et al. (PNAS, 2003, 15358-15363).
	Borngraeber et al. teach the compound 
    PNG
    media_image1.png
    95
    282
    media_image1.png
    Greyscale
 as a thyroid receptor modulator, which corresponds to the claims where R1 is hydrogen, X1 and X2 are lower alkyl (methyl), Q is C(R3R4), R3 and R4 are hydrogen, A is aryl (phenyl), and n is 0.  See Figures 1 and 2, page 15360.  With respect to claims 32-35 and 37, those claims contain substituents that are not required to be present in claim 1 depending on how the main substituents are picked with respect to R1, Q, and n.
	Borngraeber et al. do not teach where the compound has an R2 substituent such as lower alkyl.
In the pharmaceutical arts, derivatives that differ only by a hydrogen atom being replaced by a methyl group have been found to be obvious variants in the courts.  One example is the decision on In re Wood, Whittaker, Stirling, and Ohta (199 USPQ 137).  As the obvious variants would be expected to have similar utility, the person of ordinary skill in the art would have motivation to make the variant and a reasonable expectation of success that the variant would have the same utility.
Additionally, Borngraeber et al. teach that thyroid hormone replaces the two methyl groups on one phenyl ring with iodine  
    PNG
    media_image2.png
    101
    231
    media_image2.png
    Greyscale
.  See Figure 1, page 15360.  Therefore, Borngraeber et al. teach that replacing the methyl groups with iodine, which is a halogen, would also yield a compound with thyroid receptor activity with a reasonable expectation of success.  
Claims 1, 14, 17, 20, 23, 26, 32-35, 37, 39, 47, 54, 73, 74, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Borngraeber et al. (PNAS, 2003, 15358-15363) in view of Patani et al. (Chemical Reviews, 1996, 3147-3176).
	Borngraeber et al. teach the compound 
    PNG
    media_image1.png
    95
    282
    media_image1.png
    Greyscale
 as a thyroid receptor modulator, which corresponds to the claims where R1 is hydrogen, X1 and X2 are lower alkyl (methyl), Q is C(R3R4), R3 and R4 are hydrogen, A is aryl (phenyl), and n is 0.  See Figures 1 and 2, page 15360.  With respect to claims 32-35 and 37, those claims contain substituents that are not required to be present in claim 1 depending on how the main substituents are picked with respect to R1, Q, and n.
	Borngraeber et al. do not teach where the compound has an R2 substituent such as fluoro.
	Patani et al. teach that the substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements, and often results in conserved utility and enhanced activity.  See pages 3149-3150, Section II. A. 1.  This replacement would yield a compound such as compound 133 in claim 76:  
    PNG
    media_image3.png
    183
    250
    media_image3.png
    Greyscale
.  As the bioisosteric variant would be expected to have similar utility, the person of ordinary skill in the art would have motivation to make the variant and a reasonable expectation of success that the variant would have the same utility.
Additionally, Borngraeber et al. teach that thyroid hormone replaces the two methyl groups on one phenyl ring with iodine  
    PNG
    media_image2.png
    101
    231
    media_image2.png
    Greyscale
.  See Figure 1, page 15360.  Therefore, Borngraeber et al. teach that replacing the methyl groups with iodine, which is a halogen, would also yield a compound with thyroid receptor activity with a reasonable expectation of success.  
Allowable Subject Matter
Claims 4, 7, 11, 41, 45, 49, 53, 55, 58, 59, 62, 64, 65, 67, 70, and 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 14, 17, 20, 23, 26, 32-35, 37, 39, 47, 54, 73, 74, 76, and 77 are rejected.  Claims 4, 7, 11, 41, 45, 49, 53, 55, 58, 59, 62, 64, 65, 67, 70, and 75 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626